DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's submission filed on 2/12/2021 has been entered and amended claims 2-26 are examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-26 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 2-26 is/are directed to infant formula as recited “starter or follow-on formula” that is “bovine milk based formula” where the ratios of proteins are not limited  and a naturally-occurring milk protein osteopontin of non-human mammalian origin, which is isolated and supplemented in an amount which results in “at least 50-250 milligram per liter” of ready to feed formula or food. The claimed non-human mammalian milk osteopontin, applies to “bovine milk” naturally contains “milk osteopontin of non-human mammalian origin”, whether isolated, purified or not, is not patent-eligible because it is naturally occurring. Casein to whey ratio of infant formula also sourced from the natural source. 
Evidence that claim as recited bovine milk contains casein and whey and ostepontin the following NPL articles are being cited.

Osteopontin in bovine milk was known as evidenced by Bayless et al: Presence of osteopontin in bovine milk and isolation of osteopontin was also known as evidenced by NPL article to Bayless et al –that was published in PROTEIN EXPRESSION AND PURIFICATION 9, 309–314 1997). Bayless is directed to isolation of osteopontin from bovine milk and assessing its purity (abstract, sentence 1, and Column 1, page 310), i.e., isolation and purity determination of osteopontin from bovine milk was known.

Milk proteins proportion of casein to whey in bovine milk that fall in the claimed range were known as evidenced by Mackle et al.: Bovine milk /dairy milk where average casein to whey ratio falls in the claimed range NPL to Mackle et al., from New Zealand Journal of Agricultural Research, 42:2,147-154, 1999. Mackle is directed to studying the milk protein composition in cows (see page 147, column 1, abstract, specially first sentence of abstract)  and Mackle on page 152, column 1, last para the article provides evidence to the protein ratio of casein/whey in cow’s milk/bovine milk that “approximalely 80% of milk proteins are casein proteins” and “the other 20% of milk proteins are the whey proteins”. Thus bovine milk proteins in a bovine milk based formula

Infant and/or follow-up formulas based on bovine milk were known as evidenced by U.S. WHEY PRODUCTS AND CHILD NUTRITION By Dr. Beate B. Lloyd, PhD, RD, LD Published by U.S. Dairy Export Council, USD0E Copyright © 2002, USDEC. All rights reserved. Printed in U.S.A. on page 2 under the heading "COMPOSITIONAL STRATEGY FOR THE USE OF WHEY PROTEIN IN INFANT FORMULAS" Lloyd article teaches that milks of most mammals contain the same general classes of proteins, casein and whey. While human milk is whey-predominant, cow’s milk is casein predominant. The whey to casein ratio of mature human milk is 60:40 and that of cow milk is 18:82 (or 20:80). As a result, some infant formula manufacturers have chosen to enrich their cow’s milk-based formula by adding whey protein. This requires the addition of enough whey protein to consist of 42% of the total protein provided by the formula. 

Thus claimed osteopontin and casein and  whey proteins falling in the ratio in bovine milk are directed to a naturally-occurring protein or fragment thereof, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013).

The claim(s) include infant formula that is “bovine milk based” but since no specific formulation other than primary source of casein and whey protein has been provided it is regarded as generic base and the combination as claimed does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “improvement comprises the addition of” and “in infant formula" or "ready to feed formula or food”, “formula...in the form of a powder”  and “formula..in the form of a liquid” limitations represent routine formulation characteristics and addition of osteopontin is a routine supplementation activitiy. Therefore, the additional limitations do not add significantly more to the law of nature itself. Base claim 2 (and its dependent claims) are ineligible. Base claim 13 (its dependent claims) is ineligible as it does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “comprising” with “an infant formula” with no specific formulation has been provided it is regarded as generic base and “adding” steps represent routine steps to supplement any food. 

Applicant’s previous arguments (see 4/2/2019 in the parent application 13/950263) regarding 101 rejection and the new arguments regarding the osteopontin “concentraton of 50-250mg/litre” have been noted. Applicants argue “that the current claims recite a new composition and process for making said composition, which are patent eligible because they are not directed to a judicially recognized exception (page 8, 4/2/19) referring the current claims recite a new composition and process for making said composition, which are patent eligible because they are not directed to a A dietary sweetener comprising:
1-5 percent texiol;
at least 90 percent water; and
1-2 percent compound N.
Applicant submits that the present claims are provided in a format most similar to patent eligible claim 3 from Example 30. As set forth in the 2016 Subject Matter Eligibility Examples: Life Sciences, after analysis of step 1, the claims are analyzed under step 2A and the nature-based product “must be compared to its closest naturally occurring counterpart to determine if it has markedly different characteristics than the counterpart.” (see 2016 Subject Matter Eligibility Examples: Life Sciences, page 20). In Example 30, claim 3 was found to be patent eligible because the texiol, water and compound N are not found together naturally although it was noted that each of these components are naturally occurring such that none would be patent eligible on its own.judicially recognized exception.”

This line of argument has been fully considered but once again not found persuasive.  As addressed above where Milk proteins casein and whey and osteopontin whether isolated or not, are not patent-eligible because they are naturally occurring in a single source, i.e., bovine milk. Further, as amended the claim is broad and can comprise proteins in any proportion (see independent claim 2, 13, 25 and 26). Claims are directed to bovine milk based formula that contains proteins casein and whey in any relative proportion and osteopontin, whether isolated or not, are not patent-eligible because they are naturally occurring in a single source, i.e., bovine milk. So the reference to Example 30, Dietary sweeteners claim 3 is not similar to the instantly claimed invention.  Thus, as addressed above the claims are still deemed to be directed to a naturally-occurring proteins and /or fragment thereof, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013).

The claim(s) include infant formula as recited “starter or follow-on formula” that is “bovine milk based formula” where the ratios of proteins can be anything, which falls in the bovine protein ratios of bovine milk. Further each of the components, osteopontin, casein and whey perform their specific functions and there is no evidence of a coaction or synergistic effect where the combination of the  individual components achieves a result not achievable by administering each of the components separately. Since no specific formulation has been provided other than relative proportion of casein to whey, it is regarded as generic base and the combination as claimed does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “improvement comprises the addition of” and “in infant formula" or "ready to feed formula or food”, “formula...in the form of a powder”  and “formula..in the form of a liquid” limitations represent routine formulation characteristics and addition of osteopontin is a routine supplementation activitiy. Therefore, the additional limitations do not add significantly more to the law of nature itself. Base claim 62 (and its dependent claims) are ineligible. Base claim 74 (its dependent claims) is ineligible as it does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “comprising” with “an infant formula” with no specific formulation has been provided it is regarded as generic base and “adding” steps represent routine steps to supplement any food. 


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

1)	Claims 2-26 are rejected under 35 U.S.C. 103(a) as being obvious over Sawatzki et al. (US 6190724 B1) in view of U.S. WHEY PRODUCTS AND CHILD NUTRITION By Dr. Beate B. Lloyd, PhD, RD, LD Published by U.S. Dairy Export Council USD0E Copyright © 2002, USDEC. All rights reserved. Printed in U.S.A., hereinafter Lloyd, Sorensen et al. (WO 01/49741 A2), Applicant’s acknowledged prior art (Background, page 2, lines 29 to page 3, line 11 or Paragraph [0009] of applicant's disclosure), hereinafter APA, Wilson  (WO0160346A2) hereinafter Wilson, Davidson (ELISA, pages 1-2 March 28, 2002 as obtained from the web.archive.org), and Evidentiary reference to Schack et al. (Journal of Dairy Science 2009 Nov; 92(11):5378-85).

Regarding claims 2-26, Sawatzki teaches of baby food infant formula infant formula (abstract), which has a protein content, both in quality and quantity, that corresponds to mothers milk (abstract and Column 2 lines 32-46) where the formula food “creates just as good metabolic conditions for the normal development of the child as feeding with mother’s milk proteins, i.e., human milk proteins” (Sawatzki, Column 2, lines 24-29), suitable for nutritional needs of human infants and babies (See abstract and Column 2, lines 24-30 and 59-61). Sawatzki teaches of baby food infant formula wherein the protein sources include cow’s milk and components from cow’s milk including bovine proteins (Column 1, lines 10-15 and Column 2 lines 47-62), i.e., bovine milk based formula.  Applied art to Sawatzki teaches of an infant formula composition comprising bovine proteins which are added to baby formulas to mimic mother’s milk (Column 1, lines 40-47 of Sawatzki) in chronological course and also in quantity and quality (Column 2, lines 24-46), i.e., Sawatzki teaches of humanized formulations. 

As Sawatzki teaches that protein is utilized in known baby foods (Column 4 lines 3-5 and Column 5 lines 21-25) and that the protein is utilized in a spray dried infant formula (Examples 1, 2, and 3), the teachings of Sawatzki encompass the infant formula as both a dry formula and a reconstituted infant formula. Further, it was well-known to make infant formulas in the form of a ready to feed liquid or powder (as taught by Wilson, page 5, lines 9-11). It would have been obvious to one of ordinary skill in the art at the time of the invention to have nutritional composition of an infant formula either as dry powder or in liquid form. The ordinary artisan would have been motivated to modify Sawatzki and provide the infant formula in either dry or reconstituted /ready-to-feed form, at least based on demand, ease and convenience of the consumer i.e., dry form if portability and longer shelf life is preferred by the consumer and liquid ready-to-feed form if consumer prefers the convenience of fully prepared form without the need to do any measuring and mixing just prior to consumption.

Sawatzki is silent regarding “the improvement comprising non-human mammalian milk osteopontin” (as per claim 2 and 13) and “osteopontin obtained from bovine milk” (as per claim 3) to the protein as isolated and purified bovine milk osteopontin as recited in claims 2-3. However, isolation of osteopontin from bovine source and its application in human food items was known at the time of the invention. Sorensen teaches that milk osteopontin is a beneficial milk protein naturally found in mother’s milk.  Sorenson also teaches that milk osteopontin can be extracted from bovine milk for use in food products for human consumption.  Refer specifically to abstract, 97page 1 line 31 through page 2 line 23, and page 3 lines 4-11 and examples 1-7. Thus, at the time of the invention it was known that infant formula or formula foods or baby formula should imitate “maternal milk as “exactly” as possible” by including proteins fats and carbohydrates from bovine and other sources (Sawatzki, Column 1, lines 38-46). Sawatzki also teaches of providing protein mixtures for infant formula (baby food) or formula food which creates just as good metabolic conditions for the normal development of the child as feeding with mother’s milk proteins, i.e., human milk proteins” (Sawatzki, Column 2, lines 24-29) such that protein mixture corresponds both in chronological course and also in quantity and quality to that of mother’s milk proteins (Sawatzki, Column 2, lines 24-46).  It was also known at the time of the invention that osteopontin is a beneficial milk protein (Sorensen) and bovine milk proteins inherently contain osteopontin (Sorensen, page 2, lines 17-23), i.e., bovine osteopontin. Bovine osteopontin was known to be isolated and purified and suitable to be added to food products for human consumption without any risks (Sorensen, page 3, lines 4-11). Infant formulas taught by Sawatzki are human food products. It was well recognized in the art that baby formula should imitate human milk as exactly as possible by including proteins fats and carbohydrates from bovine and other sources (Sawatzki, Column 1, Column 2, lines 24-62). Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify Sawatzki in view of Sorensen and APA and include bovine proteins either isolated or combined form including isolated osteopontin in infant formulas. The ordinary artisan would have been motivated to modify Sawatzki at least for the purpose of achieving an infant formula that corresponds both in chronological course and also in quality and quantity of proteins to that of mother’s milk (As taught by Sawatzki, Column 2, lines 42-46).
Further APA teaches that bovine osteopontin was known to be highly suited to fortify baby formulas and foods because of the homology of bovine osteopontin to Human osteopontin as all functional elements being retained among the species (as recognized by page 2, line 29 to page 3, line 11 or Para 0009 of applicant's disclosure under background information). Based on the available knowledge at the time of the invention (as pointed in the background para 009 of applicant’s disclosure),it would have also been obvious to include beneficial proteins like bovine osteopontin (Benefits pointed in Sorensen Pages 1-2 and APA background para 0009) in an isolated or purified form to foods such as infant formulas at least for the purpose of optimizing/ customizing in the amount of milk osteopontin and source of milk osteopontin in foods such as an infant formula as desired such that the infant formula is similar in its protein type and content to human milk which contains osteopontin. One of ordinary skill would have been motivated to modify the overall protein content and specifically modify the osteopontin content of infant/baby formula, at least for the purpose of mimicking the metabolic conditions as feeding with mother’s milk for the normal development of child as taught by Sawatzki (Column 2, lines 25-30).

Claims 2-26 further recite the limitations of bovine milk osteopontin in an amount 50mg/L to 250mg/L total osteopontin (in a reconstituted infant formula) as recited in claims 2 and 25, 26 (applies to dependent claims 3-12), 13 (applies to dependent claims 14-26)  and narrower ranges recited in claims 5-9 and 15-20, preferably wherein the amount of osteopontin in the infant formula is in an amount sufficient to provide 100-200mg/L total osteopontin in a reconstituted infant formula as recited in claims 5 and 15 OR specifically comprising 130-150 mg/L as recited in claims 6 and 16, OR comprising 100-130 mg/L as recited in claim 7 and 17  OR the formula comprising 65-130 mg/L as recited in claims 8 and 18 OR 130 mg/L as recited in claims 9 and 19, OR 138 mg/L in reconstituted ready to feed formula as recited in claim 20. 
Regarding the claim limitations, it is noted that methods and tools to measure the proportion of various proteins in human milk were well-known and available at the time of the invention, e.g., Davidson teaches that ELISA was a known test to determine if a particular protein was present in a sample, and if so how much (page 1). Further regarding humanized infant formula Sawatzki teaches of an infant formula composition comprising bovine proteins which are added to baby formulas to mimic mother’s milk (Column 1, lines 40-47 of Sawatzki) in chronological course and also in quantity and quality (Column 2, lines 24-46), i.e., Sawatzki teaches of humanized formulations. Regarding the limitation of “humanized “ and “starter or follow-on formula” that is “bovine milk based formula” where the ratios of, Sawatzki teaches of bovine milk based formula, where the the protein sources include cow’s milk and components from cow’s milk including bovine proteins (Column 1, lines 10-15 and Column 2 lines 47-62).  Applied art to Sawatzki teaches of an infant formula composition comprising bovine proteins which are added to baby formulas to mimic mother’s milk (Column 1, lines 40-47 of Sawatzki) in chronological course and also in quantity and quality (Column 2, lines 24-46), i.e., Sawatzki teaches of humanized formulations. Sawatzki sources the formula from cow’s milk/bovine milk which meets the bovine milk based formula Further, Sawatzki’s goal is to create an infant formula composition comprising bovine proteins which are added to baby formulas to mimic mother’s milk (Column 1, lines 40-47 of Sawatzki), which typically has casein to whey ratio of 40:60 (as evidenced by Liyod article page 2 under the heading "COMPOSITIONAL STRATEGY FOR THE USE OF WHEY PROTEIN IN INFANT FORMULAS" where typical casein to whey ratio of cow’s milk is provided). Thus, based on the knowledge available to one of ordinary skill in the art at the time of the invention, it would have been a matter of routine determination that the casein to whey ratio of human infant formulation 


At the time of the invention
isolation of proteins from mammalian milk sources was known (Sawatzki)
isolation of ostepontin from bovine milk proteins/whey (Sorensen)
benefits of osteopontin in general (Sorensen and APA)
the benefits of bovine osteopontin (homologous to human milk osteopontin) were well-known as taught by Sorensen (Pages 1-3) and APA (page 2, line 29 to page 3, line 11 or Para 0009 of applicant's disclosure under background information), and 
the advantages of imitating “maternal milk as exactly as possible” by including proteins fats and carbohydrates from bovine and other sources were also well-recognized in the art (Sawatzki, entire Column 1, especially lines 38-46),
the relative proportions of casein to whey proteins as recited fall in the range from typical ratios of casein to whey of human milk (40:60) to casein to whey ratio of typical bovine milk (80:20), as evidenced by Lioyd 

Thus, addition of proteins casein to whey and osteopontin to infant formulas in varying amounts would have been obvious to one of ordinary skill in the art at least to create good metabolic conditions for the normal development of human child that are similar to conditions achieved by feeding with mother’s milk proteins, i.e., human milk proteins” (Sawatzki, Column 2, lines 24-46). It would have been obvious to one of ordinary skill in the art at the time of the invention to supplement a food or formula with an amount of proteins including osteopontin required to achieve a desired beneficial result, such as, by mimicking a mother’s milk or human milk or providing supplementation of proteins like osteopontin in quantities required for a specific individual’s nutritional and developmental needs. 
Further, regarding the claimed concentration of 50-250 mg/liter of osteopontin and smaller ranges as recited in claims 5-9 and 15-20, it is noted that one of ordinary skill in the art at the time of the invention had the knowledge of effects on nutritional status and development standards of infants fed on mother’s milk which is regarded as the benchmark for meeting infant nutritional and developmental needs (methods like ELISA were known to be used to determine the amount of osteopontin in a mothers’ milk as taught by Davidson) and one of ordinary skill also had access to isolated milk proteins including bovine proteins (Sawatzki, column 2 and Sorensen, pages 2-3) including isolated osteopontin from bovine milk (Sorensen). 
Therefore, one of ordinary skill in the art at the time of the invention would have been motivated to include bovine milk proteins including isolated bovine osteopontin in a desired range (such as the claimed range of 50-250 mg/liter OR 100-200 mg/liter OR 130-200 mg/liter OR 100-130 mg/liter OR 65-130 mg/liter OR 130 mg/liter OR 138 mg/liter ) at least for the purpose of achieving the nutritional standards and developmental benchmarks of the child that are similar to those achieved by infants that are fed on mother’s milk, i.e., human milk proteins” (Sawatzki, Column 2, lines 24-46).

Further regarding the limitations of claims 10 and 24 which are directed to the formula comprising osteopontin in an amount of 1-3 % by weight of the total protein of the formula, i.e., the proportion of osteopontin relative to the total protein in infant formulas. Sorensen as applied above teaches isolation and purification of osteopontin from bovine milk and provides examples of isolation of osteopontin wherein the amount of osteopontin ranges from 2.3% of the amount of protein (example 1) to higher depending upon the source of milk proteins and concentration of milk proteins. Further as addressed above 
Given that 
isolation of proteins from mammalian milk sources was known at the time of the invention (Sawatzki)
isolated non-human mammalian osteopontin, specially from bovine milk sources was known and available in amounts 2.3 % or higher based on the total amount of protein in the milk sources (see Sorensen, Examples 1-4 and page 3)
benefits of osteopontin in general were known (Sorensen and APA)
given that the benefits of bovine osteopontin (homologous to human milk osteopontin) were well-known as taught by Sorensen (Pages 1-3) and APA (page 2, line 29 to page 3, line 11 or Para 0009 of applicant's disclosure under background information), and 
given that the advantages of imitating “maternal milk as exactly as possible” by including proteins fats and carbohydrates from bovine and other sources were also well-recognized in the art (Sawatzki, Column 1, lines 38-46).

Therefore, isolation of osteopontin from bovine milk in a known amount and addition of isolated osteopontin of proteins to foods including infant formulas in varying proportions relative to total protein content of the formula would have been obvious to one of ordinary skill in the art at least for the purpose of creation of infant formula that has desired protein levels and provides nutrients to maintain good metabolic conditions for the normal development of the child that are similar to conditions achieved by feeding with mother’s milk proteins, i.e., human milk proteins” (Sawatzki, Column 2, lines 24-46). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of osteopontin relative to the amount of total proteins in the infant formula at least for the purpose of  achieving a desired beneficial result such as, nutritional development or benefits similar to those found in infants fed by mother’s milk or human milk. One of ordinary skill in the art would have been further motivated to tailor the amount and type of added proteins at least for the purpose of providing supplementation of proteins like osteopontin in quantities required for optimal development for a specific group/individual(s)’ nutritional and developmental needs.

Regarding the specific proportion of non-human mammalian milk osteopontin and/or bovine osteopontin, Schack is relied upon to provide mere evidence that human milk contains osteopontin in an amount 138mg/L (As evidenced by Journal of Dairy Science 2009), i.e., milk osteopontin amount present in human milk overlaps the claimed range of the applicant. 

Rejection of claim 2 also applies to claim 13 and 25 and 26.

Regarding the formula as a starter formula or a follow-on formula as recited in claims 2-26 and, it was well known in the art to customize infant formulas depending on the infant for which the formula was to be fed; as infants grow their nutritional requirements change.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the improved formula as taught by the references to be available as several types of known formulas, including a starter formula so that the formula would be customized for new born infants, a follow-on formula so that the formula would be customized for older infants, a low birth weight formula so that the formula would be customized for infants with trouble gaining weight, and a premature formula so that the formula would be customized for infants born prematurely.  For the formula to be in a variety of known forms would be routine to one of ordinary skill in the art at the time the invention was made.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1791